Citation Nr: 1243520	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-30 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for uterine fibroids.

2.  Entitlement to special monthly compensation based on the anatomical loss of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 1998 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied, in pertinent part, the Veteran's claim of service connection for uterine fibroids.

This matter also is on appeal from a December 2007 rating decision in which the RO denied the Veteran's claim of entitlement to special monthly compensation (SMC) based on the anatomical loss of a creative organ.

The Board notes that, in various correspondence in the claims file, both the Veteran and her service representative essentially have contended that the propriety of severance of service connection for a disability manifested by heavy menses with cramping and clotting (which they characterized as uterine disease) currently is in appellate status.  Having reviewed the claims file, the Board finds that this issue is not on appeal because the January 2007 rating decision which severed service connection for a disability manifested by heavy menses with cramping and clotting was not appealed and is now final.  See 38 U.S.C.A. § 7104 (West 2002).  Because there appears to be some confusion on the part of the Veteran and her service representative as to the status of the severance issue, the Board will explain what happened with respect to this issue in detail.

In an April 2005 rating decision the RO granted service connection for a disability manifested by heavy menses with cramping and clotting and assigned a 10 percent rating effective October 12, 2004 (the day after the date of the Veteran's discharge from active service).  In a September 2006 rating decision, the RO proposed to sever service connection for this disability.  The Veteran then submitted an October 2006 statement on a VA Form 21-4138 which she titled "Notice of Disagreement" and expressed disagreement with the September 2006 rating decision that proposed to sever service connection for a disability manifested by heavy menses with cramping and clotting.  She also submitted argument on the severance issue.  The RO then implemented the proposed severance in a January 2007 rating decision and severed service connection for a disability manifested by heavy menses with cramping and clotting.  Thus, the Board finds that the RO complied with the procedural due process requirements for severing service connection.  See generally 38 C.F.R. § 3.105(e) (2012).  

In an April 2007 letter, the RO notified the Veteran that her October 2006 VA Form 21-4138 was not a valid Notice of Disagreement with the September 2006 rating decision because that rating decision only had proposed severing service connection for a disability manifested by heavy menses with cramping and clotting.  She also was advised that the RO had implemented the proposed severance in the January 2007 rating decision and she could initiate an appeal with respect to this decision if she wished to do so.

In September 2007, the Veteran submitted a statement on a VA Form 21-4138 along with duplicate copies of evidence previously considered by the RO.  She contended that this duplicative evidence supported a claim of service connection for a disability manifested by heavy menses with cramping and clotting.  The RO appropriately concluded that the evidence submitted by the Veteran in September 2007 was duplicative of evidence previously considered.

In October 2007, the Veteran submitted another statement on a VA Form 21-4138 which she titled "C.U.E." along with duplicate copies of certain of her service treatment records which had been considered previously by the RO.  The Veteran discussed her prior service connection claim for a disability manifested by heavy menses with cramping and clotting and contended that her service treatment records showed in-service treatment for this alleged disability.  She also contended that the filing of a claim of service connection for a disability manifested by heavy menses with cramping and clotting within the first post-service year established presumptive service connection for this disability.  

Having reviewed the Veteran's September and October 2007 statements and the evidence submitted by the Veteran at that time, the Board can find nothing therein constituting a notice of disagreement with the January 2007 rating decision, nor can the Board find anything therein constituting new and material evidence for purposes of reopening the claim.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the Board concludes that, although the Veteran submitted statements within 1 year of the January 2007 rating decision, it has become final.  See 38 U.S.C.A. § 7104 (West 2002).  

Finally, to the extent that the Veteran is attempting to collaterally attack the January 2007 rating decision by raising a claim of clear and unmistakable error (CUE) in a previous rating decision, a CUE claim has not been adjudicated by the RO and is accordingly not on appeal before the Board.  The claim for CUE is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's uterine fibroids, which manifested first after her service separation and were resolved following a post-service hysterectomy, are not related to active service or any incident of service, to include her documented in-service gynecological problems.

2.  The competent evidence shows that the Veteran's ovaries were removed surgically in a post-service abdominal hysterectomy in 2006; this surgery resulted in the anatomical loss of a creative organ.

3.  Because service connection is not in effect for any disability which resulted in the anatomical loss of a creative organ, special monthly compensation is not warranted.
CONCLUSIONS OF LAW

1.  The criteria for service connection for uterine fibroids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for special monthly compensation based on anatomical loss of a creative organ have not been met.  38 U.S.C.A. §§ 1110, 1114(k), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.350 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April 2006 and in October 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for uterine fibroids.  And, as service connection is not in effect for any disability which resulted in anatomical loss of a creative organ, the criteria for special monthly compensation have not been met.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2006 notice was provided prior to the currently appealed rating decision issued in September 2006; thus, this notice was timely.  Similarly, the October 2007 notice was provided prior to the currently appealed rating decision issued in December 2007 which that denied the Veteran's special monthly compensation claim.  Although the Board acknowledges that the Veteran was not provided with Dingess notice in this appeal, because both of her claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  Any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file also has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the Veteran shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In an October 2012 statement, the Veteran appeared to challenge the adequacy of the Veterans Health Administration (VHA) medical opinion obtained in September 2012 concerning the contended etiological relationship between uterine fibroids and active service.  In advancing an argument concerning the adequacy of the September 2012 VHA opinion, the Veteran appears to be raising a general challenge to the professional competence of the VA examiner who provided this opinion.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor her service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the September 2012 VHA opinion.

Recent Federal Circuit precedent also suggests that VA may rely upon the September 2012 VHA opinion in adjudicating the Veteran's claim of service connection for uterine fibroids.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor her service representative has identified or submitted any evidence or argument that the VA examiner who provided the September 2012 VHA opinion was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationship between the Veteran's uterine fibroids and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VHA examiner (or any other VA examiner) prior to relying on the September 2012 VHA opinion in adjudicating her service connection claim for uterine fibroids.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VHA examiner who provided the September 2012 VHA opinion was not competent or did not report accurately what she found in her review of the claims file.  The Board also finds that the September 2012 VHA opinion is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding her uterine fibroids.  See 38 C.F.R. § 4.2 (2012).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to her.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  VA also has obtained a VHA medical opinion concerning the contended etiological relationship between the claimed disability and active service (as discussed above).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Uterine Fibroids

The Veteran contends that she incurred uterine fibroids during active service.  She specifically contends that her in-service gynecological problems demonstrated the presence of uterine fibroids during service and resulted in her post-service abdominal hysterectomy.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for uterine fibroids.  The Veteran contends that she incurred uterine fibroids during active service.  The competent evidence does not support her assertions, however.  It shows instead that, although the Veteran was treated for a variety of gynecological symptoms during service, including cramping and bleeding, these symptoms did not demonstrate the presence of uterine fibroids at any time during active service.  The Board observes in this regard that the presence of a mere symptom (such as cramping or bleeding) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran's available service treatment records show that, at her enlistment physical examination in January 1998, clinical evaluation was normal.  Pelvic examination was deferred.  The Veteran denied all relevant pre-service medical history.  She also reported that her most recent pap smear in 1997 had been normal and denied any history of anemia.  

Pelvic examination in February 1998 was normal.  A pap smear taken in February 1998 showed predominance of coccobacilli "consistent with a shift in vaginal flora."

On outpatient treatment in November 1998, the Veteran complained that her menstruation had been "going steadily for more than 30 days."  She had begun her most recent menstrual cycle "near the end of October" and continued to bleed throughout November until the day of this outpatient treatment visit "when she should be starting her menstrual cycle again."  She experienced heavy bleeding (4 pads/day) on "some days" over the previous 3 weeks and also light bleeding.  She denied any feelings of weakness, tiredness, or fainting.  Her normal menstrual cycle lasted approximately 7 days.  Objective examination was deferred.  The assessment was irregular menstrual bleeding.  The Veteran was advised to stop all medications.
      
In May 1999, the Veteran complained of weakness and severe menstrual cramps.  She denied back pain and reported that all of her pain was in her lower abdomen.  Her menstrual cycle had started the day before this outpatient treatment visit "but [her] cramps are getting worse."  Physical examination was deferred.  The assessment was dysmenorrhea.
      
In June 1999, the Veteran complained of menstrual cramping on the first day of her menses and was concerned that her period was coming earlier than it should.  The assessment was menstrual cramping and an abnormal bleeding pattern.

A pap smear taken in May 2000 was within normal limits.
      
In March 2001, the Veteran complained of painful intercourse the night before "upon initial attempt at penetration."  She denied any history of dysuria, sexually transmitted diseases, vaginal discharge, and was in a monogamous relationship.  She reported slight bright red blood after this incident.  Objective examination showed no vaginal discharge, no swelling in the external genitalia, and a 1 centimeter (cm) tear at the right vaginal wall.  The assessment was dysuria secondary to vaginal wall fissure.  She was advised not to have sex for 1 week.
      
In February 2002, the Veteran was prescribed Depo Provera for birth control.
      
In December 2002, the Veteran complained that she was unable to use oral contraceptive pills since starting on Coumadin and some vaginal irritation when her sexual partner used condoms.  Physical examination was deferred.  The assessment was vaginal irritation secondary to condom use.  The Veteran was advised to use KY Jelly or other lubricant.  A pap smear taken in December 2002 was negative for intraepithelial lesion or malignancy.
      
In May 2003, the Veteran complained of vaginal bleeding since that morning which had required the use of 8 pads, sharp lower abdominal pain, and passing blood clots.  No history of pain or clots with her regular menses was reported.  She rated her pain as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).  She reported that her menses had begun the day before "at [the] usual time."  Objective examination showed a soft abdomen with normal bowel sounds and no hepatosplenomegaly and mild suprapubic tenderness to palpation with guarding and rebound.  The assessment included menorrhagia.
      
An endometrial biopsy later in May 2003 showed that the Veteran's uterus was sounded to 7 centimeters with no difficulties encountered.
      
On periodic physical examination in November 2003, clinical evaluation was normal.  Pelvic examination was not conducted.  The Veteran's pap smear was normal.  The Veteran denied all relevant medical history.
      
On outpatient treatment in September 2004, just prior to her separation physical examination, the Veteran complained of vaginal pain and menstrual flow associated with nausea and vomiting.  Objective examination showed diffuse tenderness in the lower abdomen without rebound or organomegaly.  The assessment included dysmenorrhea.
      
At the Veteran's separation physical examination in September 2004, clinical evaluation was normal.  No relevant history was noted.  The Veteran reported being on birth control pills.

The competent post-service evidence also does not support granting service connection for uterine fibroids.  These records show that, although the Veteran has complained of and been treated for a variety of gynecological problems since service separation, to include small uterine fibroids noted at a December 2006 hysterectomy, her uterine fibroids are not related to active service or any incident of service, to include her acknowledged in-service gynecological problems.  For example, on VA examination in February 2005, the Veteran's complaints included "some few blood clots and lot[s] of pain with her menstruation."  Her menstrual flow was 5-7 days but was not accompanied by any intermenstrual spotting.  She was on Ortho-Cept "as birth control and they help with the clots."  A history of severe dysmenorrhea with some blood clots with menses "most of her life" was noted.  Physical examination showed external genitalia was within normal limits, good support in the vaginal vault, a closed cervix, an enlarged 8-week-plus sized uterus "somewhat to the left suggestive of fibroid versus adenomyosis," and no separate adnexal masses.  A pelvic ultrasound was reviewed and was unremarkable.  The impressions were primary dysmenorrhea and menorrhagia.

VA pelvic ultrasound taken in June 2005 showed mild enlargement of the uterus with probable multiple uterine fibroids and an otherwise unremarkable examination.

In statements on her October 2006 notice of disagreement, the Veteran contended that her in-service gynecological problems (which she characterized as "a history of severe dysmenorrhea with some blood clots per menses") began several months after she entered on to active service.  

The Veteran had a total abdominal hysterectomy at a private hospital in December 2006.  The admitting diagnosis was menorrhagia and the final diagnoses were menorrhagia and dysmenorrhea.  A review of the Operative Report for the Veteran's total abdominal hysterectomy shows that the pre-operative diagnoses were menorrhagia and dysmenorrheal and the post-operative diagnoses were menorrhagia, dysmenorrhea, and uterine fibroids.  Surgical findings included a 6-week size very mobile non-adhesed uterus with several small fibroids, normal ovaries and tubes with no adhesions, no evidence of endometriosis, no adhesive disease, and no fibrosis. 

In September 2012, a VHA examiner stated that, based on her review of the Veteran's claims file, it was not at least as likely as not that the Veteran's in-service gynecological problems demonstrated the presence of undiagnosed uterine fibroids.  This examiner's rationale was that the Veteran's in-service "bleeding and irregularity of the periods may have varied during [] service because of the various contraception products used, Depo-Provera, and also the continuous use of Coumadin and Lovenox for her treatment of Deep Vein Thrombosis."  This examiner's rationale also was that an in-service pelvic biopsy showed that the uterus was 7 centimeters and no fibroids were shown on the first post-service ultrasound in January 2005.  This examiner noted that small uterine fibroids first were noted on a June 2005 ultrasound.  This examiner also opined that it was not at least as likely as not that the Veteran's post-service total abdominal hysterectomy in December 2006 otherwise was related etiologically to active service.  The rationale for this opinion was that, although the Veteran reported a history of painful periods when she was evaluated in February 1998, "[p]ainful periods may be caused by many conditions including but not limited to adenomyosis, fibroids, endometriosis, or dysfunctional uterine bleeding.  The use of Depo-Provera may cause irregular bleeding.  Blood thinners may also cause increased bleeding."  The rationale also was that the Veteran's uterus was 6-week size at her hysterectomy which was consistent with the 7 centimeter size noted at her endometrial biopsy in 2003.  Although the hysterectomy surgeon noted the presence of several small fibroids, the VHA examiner concluded that "these likely developed ulterior and had no impact on the bleeding experienced by the Veteran since at least 1998."

In an October 2012 statement, the Veteran contended that the blood thinners prescribed to treat her deep vein thrombosis during service "caused me to bleed more heavily during my monthly cycle but that was only for a few months.  During my military service not one military GYN ever checked me for fibroids so how can they say it was never present."  

The Board acknowledges the Veteran's assertions that her uterine fibroids are related to active service.  The competent evidence is against these assertions, however.  Although the Veteran's available service treatment records show complaints of and treatment for a variety of in-service gynecological problems, they do not demonstrate the presence of uterine fibroids during active service.  Nor do these records support finding an etiological link between the Veteran's post-service uterine fibroids and her in-service gynecological problems.  The VHA examiner also opined in September 2012 that the Veteran's in-service gynecological problems did not demonstrate the presence of undiagnosed uterine fibroids during service.  The examiner's rationale was that the Veteran's in-service uterine bleeding and irregular menstruation varied due to the variety of contraceptives prescribed for her during service.  An in-service pelvic biopsy showed a uterus to 7 cm and no fibroids were noted on a January 2005 ultrasound several months after her service separation in October 2004.  This examiner further opined that the Veteran's post-service total abdominal hysterectomy otherwise was not related etiologically to active service or any incident of service.  The rationale for this opinion was that the Veteran's reported painful menstrual cycles during service could have been caused by a number of factors, including oral contraceptives that the Veteran took during service and blood thinners that she was prescribed during service to treat her deep vein thrombosis.  The examiner's rationale also was that the size of the Veteran's uterus was consistent in 2003 and at her post-service hysterectomy in 2006.  The examiner concluded that the small uterine fibroids noted at the Veteran's 2006 hysterectomy "had no impact" on her in-service menstrual bleeding.  

The Veteran has contended strenuously that, because uterine fibroids were noted within the first post-service year (i.e., by October 2005), she is entitled to service connection for uterine fibroids on a presumptive basis.  See generally 38 C.F.R. §§ 3.307, 3.309.  Although the Board acknowledges that uterine fibroids were seen on pelvic ultrasound in June 2005, within the first post-service year, uterine fibroids are not among the diseases for which service connection is available on a presumptive basis.  Id.  Thus, the Veteran's argument that she is entitled to service connection for uterine fibroids on a presumptive basis is without merit.

The Veteran submitted information obtained from the Internet regarding uterine bleeding in support of her claim in June 2012.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking her disability to active service.  Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

There is no competent opinion of record which contradicts the negative nexus opinion provided by the VHA clinician in September 2012.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that her uterine fibroids, which manifested first after service separation, are related to active service or any incident of service.  In summary, the Board finds that service connection for uterine fibroids is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that her symptoms of uterine fibroids have been continuous since service.  She asserts that she continued to experience symptoms relating to uterine fibroids (uterine bleeding and irregular menstruation) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of uterine fibroids after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of uterine fibroids since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that this disorder began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any history or complaints of symptoms of uterine fibroids.  She reported only that she was on birth control.  Specifically, the service separation examination report reflects that the Veteran was examined and she was found to be normal clinically.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

She did not claim that symptoms of her uterine fibroids began in (or soon after) service until she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Special Monthly Compensation (SMC) Claim

The Veteran contends she is entitled to SMC based on the anatomical loss of a creative organ.  She specifically contends that, because her in-service gynecological problems required her to undergo a post-service total abdominal hysterectomy in 2006 (which resulted in anatomical loss of her ovaries), she is entitled to SMC based on the anatomical loss of a creative organ.

SMC is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  SMC claims, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350(a)(1), 3.352.

SMC may be paid for loss of use of a creative organ.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  SMC is awarded either for anatomical loss or of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(a)(1) (2012). 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

The Board finds that the preponderance of the evidence is against the Veteran's claim for SMC based on the anatomical loss of a creative organ.  Despite the Veteran's assertions to the contrary, the competent evidence does not suggest that she suffered the anatomical loss of her ovaries due to a service-connected disability.  The Board acknowledges that the Veteran experienced the anatomical loss of her ovaries following a total abdominal hysterectomy in December 2006.  The VHA clinician opined in September 2012 that the Veteran's post-service total abdominal hysterectomy was not related etiologically to active service (as discussed above).  This examiner provided a full and complete rationale for her negative nexus opinion concerning the contended etiological relationship between the Veteran's post-service total abdominal hysterectomy and active service.  This examiner found it especially significant that the size of the Veteran's uterus was consistent on an in-service pelvic ultrasound conducted in 2003 and on a pelvic ultrasound conducted at the time of her post-service hysterectomy in 2006.  There is no competent contrary opinion of record which demonstrates that a service-connected disability resulted in the anatomical loss of a creative organ (in this case, the Veteran's ovaries).  As noted elsewhere, service connection is not in effect for any disability which resulted in the anatomical loss of a creative organ.  In summary, the Board finds that the criteria for SMC based on the anatomical loss of a creative organ is not warranted.


ORDER

Entitlement to service connection for uterine fibroids is denied.

Entitlement to special monthly compensation based on the anatomical loss of a creative organ is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


